Gilbert, J.
1. Extraordinary motions for new trial are not favored. The defendant, when on trial, stated to the court and jury that he had confessed, but that the confession was a “frame-up” brought-about by Anderson, who was in jail with h'im. The accused must have known then all that he now incorporates in his motion, and it was his duty promptly to advise his counsel. If such had been done, counsel could and would have quickly questioned the witnesses. Both of the witnesses from whom the newly discovered evidence is produced are felony convicts.
2-. The alleged newly discovered evidence introduced by the accused in his motion for a new trial on extraordinary grounds, together with the counter-showing by the State, makes an issue of conflicting evidence. The trial judge who possessed a more intimate knowledge of the circumstances and the character of the witnesses, overruled and denied the motion. This court must affirm that judgment. To reverse the finding would be to refuse to follow an unbroken line of previous decisions which' are binding authority. Judgment affirmed.

All the Justices concur.